 


115 HRES 636 EH: Relating to the exercise of the authority of the ranking minority member of the Committee on the Judiciary.
U.S. House of Representatives
2017-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 636 
In the House of Representatives, U. S.,

November 30, 2017
 
RESOLUTION 
Relating to the exercise of the authority of the ranking minority member of the Committee on the Judiciary. 
 
 
That until otherwise provided by the House, the authority of the ranking minority member of the Committee on the Judiciary shall be exercised by the minority member of the Committee who, prior to the adoption of this resolution, ranked immediately below the ranking minority member.  Karen L. Haas,Clerk. 